The action was brought against all three defendants for the price of certain goods, wares and merchandise alleged to have been sold and delivered by plaintiff to defendants at their special instance and request, during the period between September 28, 1933, and November 1, 1933. Order denying motion of defendants-appellants for summary judgment on their cross-claim against the defendant-respondent unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present —■ Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.